Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-7 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Koudo et al. (US Patent Application Publication 2019/0004657), herein after referred to as Koudo.
Regarding independent claim 1, Koudo discloses a sensor panel overlaid on a display apparatus (figure 2 reference sensor region 110 described in paragraph [0050] to be laid over a display device) and connected to an integrated circuit that detects a position of an active pen in an active region of the display apparatus (paragraph [0051] describes sensor panel 110 to comprise first and second electrodes XP and YP utilized with a detection processor 103; paragraph [0047] describes detection processor 103 to detect inputs on sensor panel comprising electrodes XP and YP), the sensor panel comprising: 
a plurality of first mesh-shaped conductors (figures 7 and 11 reference mesh XP electrode as described in the abstract) that extend in a first direction and are arranged side by side in a second direction different from the first direction (figures 2, 4, 7, and 11 reference horizontal row first direction extending XP electrodes which arranged side by side in a vertical column second direction); and
a plurality of second mesh-shaped conductors (figures 8 and 12 reference mesh YP electrode as described in the abstract) that extend in the second direction and are arranged side by side in the first direction (figures 2, 5, 8, and 12 reference vertical column second direction extending YP electrodes which arranged side by side in a horizontal row first direction),
wherein:
the plurality of first mesh-shaped conductors includes a first outer electrode located at a first outermost edge of the sensor panel (figure 11 reference outermost XP electrode XP5 comprising reinforced conductive wires 126 wherein inner XP electrodes such as XP4 do not comprise reinforced conductive wires as described in paragraph [0068]),
the first outer electrode overlaps an outer periphery of the active region (figure 11 reference outmost XP electrode XP5 disposed to overlap an outer periphery of the active region 130), and
a mesh density of the first outer electrode is higher outside the active region than inside the active region (figures 11-13 describes the outermost electrodes such as to comprise a higher mesh density to increase the wiring resistance as described in paragraph [0078]; figure 11 and paragraph [0068] describes outermost first electrode XP5, figure 12 and paragraph [0069] describes outermost second electrode YP5, and figure 13 depicts both).
 Regarding claim 2, Koudo discloses the sensor panel according to claim 1, further comprising:
a plurality first routing wires connected to the plurality of first mesh-shaped conductors and the integrated circuit (figure 2 reference lead wires 121 individually connected to each XP electrode and described in paragraph [0051] to connect XP electrodes to detection processor 103); and
a plurality of second routing wires connected to the plurality of second mesh-shaped conductors and the integrated circuit (figure 2 reference lead wires 122 individually connected to each YP electrode and described in paragraph [0051] to connect YP electrodes to detection processor 103).
Regarding claim 4, Koudo discloses the sensor panel according to claim 1, wherein the mesh density of the first outer electrode increase in steps from inside the active region toward outside the active region (figures 11-13 describes the outermost electrodes to comprise a higher mesh density depicted to increase in steps such that inside the active region is lower in density compared to outside the active region (a depiction of two steps increasing from one step to the other) as described in paragraph [0071]). 
Regarding claim 5, Koudo discloses the sensor panel according to claim 1, wherein:
the plurality of second mesh-shaped conductors includes a second outer electrode located at a second outermost edge of the sensor panel (figure 12 reference outermost YP electrode YP5 comprising reinforced conductive wires 127 wherein inner YP electrodes such as YP4 does not comprise reinforced conductive wires as described in paragraph [0069]),
the second outer electrode overlaps an outer periphery of the active region (figure 12 reference outmost YP electrode YP5 disposed to overlap an outer periphery of the active region 130), and
a mesh density of the second outer electrode is higher outside the active region than inside the active region (figures 11-13 describes the outermost electrodes such as to comprise a higher mesh density to increase the wiring resistance as described in paragraph [0078]; figure 11 and paragraph [0068] describes outermost first electrode XP5, figure 12 and paragraph [0069] describes outermost second electrode YP5, and figure 13 depicts both).
Regarding claim 7, Koudo discloses the sensor panel according to claim 1, wherein the mesh density of the second outer electrode increase in steps from inside the active region toward outside the active region (figures 11-13 describes the outermost electrodes to comprise a higher mesh density depicted to increase in steps such that inside the active region is lower in density compared to outside the active region (a depiction of two steps increasing from one step to the other) as described in paragraph [0071]). 

Allowable Subject Matter
4.		Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: prior art Koudo discloses wherein the mesh density of the first and second outer electrode increase in steps from inside the active region toward outside the active region and not wherein the mesh density increases gradually from inside the active region toward outside the active region.

Conclusion
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622